DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action supplements the previous Non-final rejection mailed out on 10/08/21 to correct a typographic error made by the examiner to regards to 103 rejection format to replace 103 (a) to 103.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	Claim 1-4, 6, 8-9, 11, 13, 15-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (hereinafter referred as Park) U.S. Patent Application Publication # 2017/0303136 A1, in view of Yang et al. (hereinafter referred as Yang) US Patent Application Publication No. 2019/0268939 A1.
Regarding claims 1 & 15: Park discloses an information transmission device (See FIG. 20 & Para. 0415; a User Equipment (UE) 2020), comprising 
a processor (See FIG. 20 & Para. 0415; a User Equipment (UE) 2020 includes a processor 2021), a transceiver (See FIG. 20 & Para. 0415; a User Equipment (UE) 2020 includes an RF unit 2023), and a memory (See FIG. 20 & Para. 0415; a User Equipment (UE) 2020 includes a memory 2022) for storing instructions that, when executed by the processor, cause the device to perform a plurality of operations comprising:
 performing energy sensing on a first channel on an unlicensed carrier using a first beam (corresponds to Rx beam) and a first energy detection threshold (corresponds to CCA threshold) to determine whether a first time domain resource used to send first information is available (See Para. 0335, 0340-0341 & 0400; if a signal of which the level is larger than a specific CCA threshold is not detected for more than a predetermined sensing time period, signal transmission is performed. Park also discloses performing “energy sensing” first before transmission operation. In addition, Park discloses the energy sensing result differs according to whether the eNB (or TP) receives a signal through a sectored antenna or by applying a specific Rx beam pattern); and 
in a case where the first time domain resource is available (corresponds to not occupied), sending the first information by the first time domain resource (See Para. 0335, 0340 & 0400; if a signal of which the level is larger than a specific CCA threshold is not detected for more than a predetermined sensing time period, signal transmission is performed). Moreover, Park discloses the unlicensed band is determined from the CCA as being in the idle state not occupied by other wireless communication devices, the wireless communication apparatus transmits a wireless signal in the unlicensed band).
Park does not explicitly discloses performing channel detection. However, Yang from the same field of endeavor discloses performing channel detection (See Para. 0416; channel detection result that includes that the channel is idle or busy).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include performing channel detection as taught by Yang in the system of Park to perform a clear channel assessment (CCA) detection on a predetermined spectrum to obtain a CCA detection result (See Yang; Para. 0006; lines 1-2).
Regarding claims 2 & 16: The combination of Park and Yang disclose an information transmission device/a method.
Furthermore, Park discloses an information transmission device/a method, wherein the first energy detection threshold is determined according to a first transmit power; wherein sending, by the first device, the first information by the first time domain resource, comprises: sending, by the first device, the first information by the first time domain resource with a second transmit power, wherein the second transmit power is different from the first transmit power (See Para. 0013; the first device can make the channel detection range greater than or equal to the data transmission range by controlling the second transmit power used for signal transmission and the first transmit power used for channel detection, thereby avoiding the interference of data transmission to other communication links and ensuring the effective transmission of data).
Regarding claims 3 & 17: The combination of Park and Yang disclose an information transmission device/a method.
Furthermore, Park discloses an information transmission device/a method, wherein sending, by the first device, the first information by the first time domain resource, comprises: sending, by the first device, the first information by the first time domain resource using a second beam, wherein the second beam is different from the first beam, and a direction corresponding to the second beam and a direction corresponding to the first beam at least partially overlap (See Para. 0343 & 0409; Park discloses when the Rx beam pattern of the eNB applied to energy sensing is different from the Tx beam pattern for transmission after CCA, the beam area for CCA becomes different from the beam area of the Tx signal and may cause large interference on the communication in the surrounding environment).
Regarding claim 4: The combination of Park and Yang disclose an information transmission method.
Furthermore, Park discloses an information transmission method, wherein the first beam is a beam in a first beam set, and the second beam is a beam in a second beam set (See Para. 0343; when the Rx beam pattern of the eNB applied to energy sensing is different from the Tx beam pattern for transmission after CCA, the beam area for CCA becomes different from the beam area of the Tx signal).
Regarding claims 6 & 19: The combination of Park and Yang disclose an information transmission method.
Furthermore, Park discloses an information transmission method, wherein a beam gain of the first beam is smaller than a beam gain of the second beam, and the second transmit power is smaller than the first transmit power (See Para. 0404 & 0409; wherein a beam gain of the first beam is smaller than a beam gain of the second beam, and the second transmit power is smaller than the first transmit power).
Regarding claim 8: The combination of Park and Yang disclose an information transmission method.
Furthermore, Park discloses an information transmission method, wherein a beam gain of the first beam is greater than a beam gain of the second beam, and the second transmit power is greater than or equal to the first transmit power (See Para. 0409; Park discloses a beam gain of the first beam is smaller than a beam gain of the second beam, and the second transmit power is smaller than the first transmit power).
Regarding claim 9: The combination of Park and Yang disclose an information transmission method.
Furthermore, Park discloses an information transmission method, wherein the second transmit power is equal to the first transmit power plus an adjustment amount, and the adjustment amount is determined based on a difference between the beam gain of the second beam and the beam gain of the first beam (See Para. 0404;  the first difference may be adjusted to be the same as the second difference by reducing the interference range by reducing transmit power as much as the emission power is increased when a directional antenna is used).
Regarding claim 11: The combination of Park and Yang disclose an information transmission method.
Furthermore, Yang discloses an information transmission method, further comprising: receiving, by the first device, second indication information sent from the second device, wherein the second indication information is used to indicate the information of the first beam (See Para. 0033; a beam direction including at least one of a beam sending direction and a beam arriving direction and for indicating a beam transmission direction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving, by the first device, second indication information sent from the second device, wherein the second indication information is used to indicate the information of the first beam as taught by Yang in the system of Park to perform a clear channel assessment (CCA) detection on a predetermined spectrum to obtain a CCA detection result (See Yang; Para. 0006; lines 1-2).
Regarding claim 13: Park discloses an information transmission method, comprising:
performing, by a first device (See FIG. 20 & Para. 0415; a User Equipment (UE) 2020)), energy sensing on a first channel on an unlicensed carrier using a first beam and a first energy detection threshold to determine whether a first time domain resource used for the first device to send first information is available (See Para. 0335, 0340-0341 & 0400; if a signal of which the level is larger than a specific CCA threshold is not detected for more than a predetermined sensing time period, signal transmission is performed. Park also discloses performing “energy sensing” first before transmission operation. In addition, Park discloses the energy sensing result differs according to whether the eNB (or TP) receives a signal through a sectored antenna or by applying a specific Rx beam pattern); and
 in a case where the first time domain resource is available See Para. 0335, 0340 & 0400; Park discloses the unlicensed band is determined from the CCA as being in the idle state not occupied by other wireless communication devices, the wireless communication apparatus transmits a wireless signal in the unlicensed band), if a coverage angle of the first beam is smaller than a coverage angle of a second beam used for data transmission, the first device not (See Para. 0343 & 0409;  when the Rx beam pattern of the eNB applied to energy sensing is different from the Tx beam pattern for transmission after CCA, the beam area for CCA becomes different from the beam area of the Tx signal and causes large interference on the communication in the surrounding environment. In addition park discloses when the Rx beam pattern of the eNB applied to energy sensing is different from the Tx beam pattern for transmission after CCA, the beam area for CCA becomes different from the beam area of the Tx signal and may cause large interference on the communication in the surrounding environment).
Park does not explicitly discloses performing channel detection. However, Yang from the same field of endeavor discloses performing channel detection (See Para. 0416; channel detection result that includes that the channel is idle or busy).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include performing channel detection as taught by Yang in the system of Park to perform a clear channel assessment (CCA) detection on a predetermined spectrum to obtain a CCA detection result (See Yang; Para. 0006; lines 1-2).


Allowable Subject Matter
5.	Claims 5, 7, 10, 12, 14, 18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469